Citation Nr: 0818531	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office that denied the 
veteran's claims for a service connection for tinnitus and 
bilateral hearing loss.

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The veteran's tinnitus first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be  
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive  
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has tinnitus that was caused by 
noise exposure incurred during active service.  The record 
establishes that the veteran served as a storekeeper aboard 
Navy destroyers, where he was frequently exposed to engine 
noise.  Additionally, the veteran has reported that he 
incurred noise exposure from occasional explosions that 
occurred while projectiles were being loaded aboard the 
vessels on which he served.  As the veteran is competent to 
state that he experienced noise exposure in service, the 
Board accepts his statements as evidence that the claimed 
noise exposure did occur, and concludes that it is likely 
that the veteran was exposed to acoustic trauma while on 
active duty.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of tinnitus in service.  
However, in order to establish service connection, there 
still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
tinnitus.  On examination prior to entering service in 
October 1956, the veteran underwent a whisper voice test on 
which he scored a 15/15 for each ear, which was considered 
normal.  His hearing was checked by whisper voice test in 
October 1957, and again on separation from service in 
September 1959; at all times, his hearing was found to be 
within normal limits.  Clinical evaluation during service was 
otherwise negative for any hearing abnormalities, and the 
veteran did not complain of ringing in the ears or other 
symptoms associated with tinnitus.  Nor were there any such 
complaints, diagnoses, or treatment with respect to tinnitus 
within one year after the veteran's separation from service.  
Thus the Board finds that chronicity of in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
tinnitus.  38 C.F.R. § 3.303(b).  

The veteran has submitted the results of hearing tests that 
were administered by his civilian employer in December 1961, 
July 1962, June 1963, and July 1981.  Those tests reflect 
that in the years after leaving service, the veteran was 
exposed to occupational noise without the use of hearing 
protection.  Additionally, they indicate some mild 
sensorineural hearing loss.  Significantly, however, they are 
void of any findings attributable to tinnitus.  Indeed, at 
the time of his July 1981 hearing test, the veteran expressly 
denied experiencing any "head noises."  

The record is thereafter silent for any complaints, 
diagnoses, or treatment for tinnitus until December 2004, 
when the veteran underwent a private audiological 
examination.  During that examination, the veteran reported a 
history of military noise exposure, and indicated that he 
first experienced "an acute episode of buzzing noise" and 
decreased hearing in his right ear in 1995.  On the basis of 
the veteran's reports and a clinical evaluation, the private 
examiner concluded that the veteran had bilateral 
sensensorineural hearing loss and chronic tinnitus.  
Significantly, however, while the private examiner stated 
that it was at least as likely as not that the veteran's 
hearing loss was related to his service in the military, the 
examiner did not offer an opinion as to whether the veteran's 
tinnitus was service-related.

The Board acknowledges that at the time of his December 2004 
audiological examination, the veteran noted that he had 
sought private medical treatment for hearing problems and 
head noise in 1995, and was subsequently diagnosed with 
Ménière's disease.  However, the veteran has not cooperated 
in obtaining records of any such private medical treatment 
for submission to VA.  Nor has he provided VA with any other 
information that would enable VA to request the information 
on his behalf.  To the contrary, the veteran expressly stated 
in response to correspondence dated in January 2005 that he 
had no other information or evidence to give VA to 
substantiate his claim.  Consequently, any information that 
may have been elicited in support of the veteran's service 
connection claim has not been not obtained because of his 
failure to cooperate.  In this regard, the Board reminds the 
veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The veteran underwent a VA audiological examination in 
January 2005, in which he reported exposure in service to 
destroyer engine noise, as well as "extreme explosions while 
loading projectiles" and occasional gunfire.  The veteran 
stated that he was not afforded hearing protection in 
service.  He acknowledged significant post-service 
occupational noise exposure while working in a factory, but 
stated that he had been offered hearing protection and did 
not perceive that noise as being loud enough to damage his 
hearing.  The veteran denied any recreational noise exposure.  
With respect to tinnitus, the veteran stated that he first 
began to notice ringing in his ears around 1975.  He further 
noted that he had sought private medical treatment for 
hearing loss and head sounds in 1995, at which time he was 
diagnosed with Ménière's disease.  The veteran stated that 
while he currently experienced chronic tinnitus, his symptoms 
varied in intensity, worse in his right ear than in his left.  

Clinical evaluation revealed moderate to profound 
sensorineural hearing loss in the right ear and normal 
sloping to moderately severe sensorineural hearing loss in 
the left ear.  Based upon these clinical findings and the 
veteran's reported symptoms of head noise that had its onset 
in approximately 1975, the VA examiner concluded that it was 
less likely than not that the veteran had tinnitus due to 
acoustic trauma incurred in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the January 2005 VA opinion is probative 
based on the examiner's thorough and detailed examination of 
the veteran and claims folder as well as the adequate 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the veteran's history, and the thoroughness and 
detail of the opinion).  In placing great weight on the 
January 2005 opinion, the Board notes that in addition to a 
detailed medical examination, there was a complete review of 
the veteran's claims folder.  In this regard, the Board 
acknowledges that, at the time of the January 2005 VA 
opinion, the veteran's claims folder did not yet contain the 
results of his December private audiological examination.  
Nor did it contain his occupational hearing tests dated in 
December 1961, July 1962, June 1963, and July 1981.  However, 
the VA examiner's opinion is not inconsistent with the 
results of the December 2004 private audiological 
examination, or with any of the veteran's prior hearing 
tests, none of which related the veteran's tinnitus to his 
period of active service.  Additionally, there are no other 
contrary competent medical opinions of record.  Thus, the 
Board finds that an additional VA examination is not required 
with respect to this claim.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of tinnitus.  In addition, 
tinnitus was not diagnosed within one year of separation, so 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he has tinnitus that is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of tinnitus 
of record is dated in December 2004, more than 45 years after 
the veteran's separation from service.  Moreover, while the 
veteran has reported experiencing episodes of head noise 
since approximately 1975, the onset of those episodes, by the 
veteran's own account, is still many years after he left 
service.  Further, that account is contradicted by the 
veteran's July 1982 occupational hearing test, in which he 
expressly denied ever experiencing any head noises.

In view of the lengthy period without complaints, diagnoses, 
or treatment related to tinnitus, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's tinnitus 
developed in service.  Therefore, the Board concludes that 
tinnitus was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2005 and a rating 
decision in March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for tinnitus is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007).

As noted above, the veteran in this case underwent a VA 
audiological examination in January 2005, in which the 
examiner opined that the veteran's tinnitus was less likely 
than not related to his active service.  Significantly, 
however, the VA examiner did not draw the same conclusion 
with respect to the veteran's hearing loss.  Instead, the VA 
examiner noted that, while the veteran reported that he had 
had his hearing tested on multiple occasions since leaving 
service, the claims folder did not contain any hearing tests 
or audiograms, and therefore any relationship between the 
veteran's bilateral hearing loss and his military service was 
purely speculative.  Additionally, the VA examiner noted that 
the veteran had been diagnosed with Ménière's disease in his 
right ear in 1995 and that this could cause his hearing 
thresholds to fluctuate.  However, the examiner declined to 
comment as to whether the veteran's reported history of 
Ménière's disease had any bearing on his claim for service 
connection for bilateral hearing loss.

Following his January 2005 VA examination, the veteran 
submitted the results of a December 2004 private audiological 
examination, in which the examiner diagnosed the veteran with 
bilateral hearing loss and specifically stated that the 
condition was as likely as not related to his period of 
active service.  Additionally, the veteran submitted a series 
of occupational hearing tests dated in December 1961, July 
1962, June 1963, and July 1981.  Those hearing tests showed 
bilateral sensorineural hearing loss dating back to December 
1961, approximately two years after the veteran's separation 
from service.  They also reflected that in the years after 
leaving service, the veteran had been exposed to occupational 
noise without the use of hearing protection.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Given that the prior VA 
examiner's opinion did not address the significance of the 
veteran's reported history of Ménière's disease and, more 
importantly, did not consider the results of the private 
December 2004 audiological examination, which expressly 
related the veteran's bilateral hearing loss to service, or 
the hearing tests showing hearing loss as early as December 
1961, the Board finds that an additional medical opinion is 
in order to fully and fairly assess the merits of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA audiologist who 
performed an audiological examination in 
January 2005 provide a new etiological 
opinion, which takes into account the 
additional clinical evidence submitted 
since the time of the last examination 
(i.e., the December 2004 private 
audiological examination and opinion, and 
the occupational hearing tests dated in 
December 1961, July 1962, June 1963, and 
July 1981).  The VA examiner should opine 
whether it is as likely as not (50 percent 
or greater probability) that the veteran's 
bilateral hearing loss is related to noise 
exposure in service and provide a 
rationale for the opinion.  The veteran's 
complete claims folder must be made 
available to and be reviewed by the 
examiner, and that review should be noted 
in the examiner's report.  The examiner 
should provide a rationale for any opinion 
expressed, and should reconcile that 
opinion with all other clinical evidence 
of record, including the December 2004 
private examiner's report relating the 
veteran's hearing loss to service, the 
occupational hearing tests that show 
bilateral sensorineural hearing loss 
dating back to December 1961 and indicate 
that the veteran was exposed to post-
service occupational noise without the use 
of hearing protection, and the veteran's 
reported post-service history of Ménière's 
disease.  If an additional examination is 
necessary, schedule one.  If the examining 
VA audiologist is no longer available, 
please have another VA audiologist review 
the claims folder and provide the 
requested opinion with the option of an 
additional examination, if needed. 

2.  Then, readjudicate the veteran's claim 
for service connection for a bilateral 
hearing loss.  If action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


